DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a micro-fabricated coil structure, comprising: a substrate;
a first pair of interleaved coils on the substrate, the first, second, third, and fourth terminals coupled to first, second, third, and fourth bonding pads respectively, wherein the four respective bonding pads are connected such that current is configured to flow from the first bonding pad to the second bonding pad, from the second bonding pad to the third bonding pad, and from the third bonding pad to the fourth bonding pad; a second pair of interleaved coils on the substrate, the second pair of interleaved coils being electromagnetically couplable to and galvanically isolated from the first pair of interleaved coils; and an insulating layer separating the first pair of interleaved coils from the second pair of interleaved coils.
Claim 11 recites, inter alia, an isolator, comprising: a primary coil and a secondary coil, the first, second, third, and fourth terminals are coupled to first, second, third, and fourth bonding pads respectively, the four respective bonding pads are connected such that current is configured to flow from the first bonding pad to the second bonding pad, from the second bonding pad to the third bonding pad, and from the third bonding pad to the fourth bonding pad, the secondary coil is a second pair of interleaved coils on the substrate, the second pair of interleaved coils is separated from the first pair of interleaved coils by an insulating layer, and 
Claim 21 recites, inter alia, a micro-fabricated coil structure, comprising: first and second pairs of interleaved coils on the substrate and separated by an insulator, the first, second, third, and fourth terminals are coupled to first, second, third, and fourth bonding pads respectively, and the four respective bonding pads are connected such that current is configured to flow from the first bonding pad to the second bonding pad, from the second bonding pad to the third bonding pad, and from the third bonding pad to the fourth bonding pad.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837